Name: Council Regulation (EU) No 380/2014 of 14 April 2014 amending Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Africa;  international security
 Date Published: nan

 15.4.2014 EN Official Journal of the European Union L 111/29 COUNCIL REGULATION (EU) No 380/2014 of 14 April 2014 amending Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EU) No 1284/2009 (2) imposed certain restrictive measures in respect of the Republic of Guinea, in accordance with Council Common Position 2009/788/CFSP (3) (replaced by Decision 2010/638/CFSP). Those measures included a prohibition on the provision of technical and financial assistance and other services related to military equipment and an embargo on the sale, supply, transfer or export of equipment which might be used for internal repression. (2) On 14 April 2014, the Council adopted Decision 2014/213/CFSP (4) amending Decision 2010/638/CFSP lifting the arms embargo and the embargo concerning equipment which might be used for internal repression. (3) Certain aspects of the lifting of those measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, in particular with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (4) Regulation (EU) No 1284/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1284/2009 is amended as follows: (1) In Article 1, points (a), (b) and (c) are deleted. (2) Articles 2, 3, 4 and 5 are deleted. (3) Article 7 is replaced by the following: Article 7 The prohibition set out in Article 6(2) shall not give rise to any liability of any kind on the part of the natural and legal persons, entities or bodies who made funds or economic resources available if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibition in question. (4) Annex I is deleted. (5) Annex III is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON (1) OJ L 280, 26.10.2010, p. 10. (2) Council Regulation (EU) No 1284/2009 of 22 December 2009 imposing certain specific restrictive measures in respect of the Republic of Guinea (OJ L 346, 23.12.2009, p. 26). (3) Council Common Position 2009/788/CFSP of 27 October 2009 concerning restrictive measures against the Republic of Guinea (OJ L 281, 28.10.2009, p. 7). (4) Council Decision 2014/213/CFSP of 14 April 2014 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea, see page 83 of this Official Journal). ANNEX ANNEX III Websites for information on the competent authorities and address for notification to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/es/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Documents/ORGANISMOS%20COMPETENTES%20SANCIONES%20INTERNACIONALES.pdf FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA https://www.gov.mt/en/Government/Government%20of%20Malta/Ministries%20and%20Entities/Officially%20Appointed%20Bodies/Pages/Boards/Sanctions-Monitoring-Board-.aspx NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/os-ministerios/ministerio-dos-negocios-estrangeiros/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu